Citation Nr: 1035456	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left testicular cancer, to 
include as secondary to radio frequency radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from January 1978 to September 
2000.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2009).  In 
December 2008, the Board denied the Veteran's claim of 
entitlement to service connection for left testicular cancer, to 
include as secondary to radio frequency radiation exposure.  The 
Veteran then appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2009, the Veteran's 
representative and VA's Office of General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's December 2008 
decision and remand the case for readjudication in compliance 
with directives specified.  The Court issued an Order that same 
month granting the Joint Motion, and remanded the case to the 
Board.  As such, the Board's December 2008 decision must be 
vacated, and a new decision on this issue will be entered as if 
the December 2008 decision had never been issued.


REMAND

In October 2002, the Veteran submitted a claim of entitlement to 
service connection for testicular cancer, to include as secondary 
to exposure to radio frequency radiation.  Pursuant to this 
claim, the Veteran was not afforded a VA examination.


A VA examination is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the inservice event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2009); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Here, the evidence of record included competent current diagnoses 
of testicular cancer, and evidence that said cancer required 
surgical intervention in August 2002.  There was a question, 
however, as to whether the Veteran experienced an inservice 
event, injury, or disease, or had testicular cancer during the 
presumptive period following his active service discharge.  
Significantly, in correspondence with VA, the Veteran never 
claimed that his testicular cancer was due to anything other than 
exposure to radio frequency radiation.  See Robinson v. 
Mansfield, 21 Vet. App. 545, 553 (2008) (Board commits error only 
in failing to discuss a theory of entitlement that was raised 
either by the veteran or by the evidence of record; Board is not 
required to sua sponte raise and reject "all possible" theories 
of entitlement in order to render a valid opinion.)

The Veteran, however, submitted a letter from G.A.B., M.D., 
wherein the doctor reported that the Veteran had asked him to 
summarize the literature regarding the risk of malignancies and 
"occupational exposure."  Referring to medical literature, Dr. 
G.A.B. only generally discussed how occupational exposure "may" 
increase the risk of testicular cancer, but never applied the 
underlying medical literature to the Veteran's case.  See Sacks 
v. West, 11 Vet. App. 314 (1998) (holding that a medical article 
or treatise can provide important support when combined with an 
opinion of a medical professional if the medical article or 
treatise evidence discussed generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion).  Dr. G.A.B. also 
stated that the Veteran was "exposed to a variety of compounds 
on a regular basis" during his active duty service.  Dr. G.A.B. 
did not provide a basis for this statement; did not elaborate as 
to the specific "compounds" to which the Veteran was exposed; 
and failed to explain how exposure to the "compounds" were 
related to the Veteran's testicular cancer.  See LaShore v. 
Brown, 8 Vet App 406 (1995)(holding that lay history is not 
transformed into competent evidence merely because it was 
transcribed by medical professionals).

The Veteran also submitted a November 2003 letter from W.J.M., 
M.D., wherein Dr. W.J.M. opined, "it is certainly feasible that 
[the Veteran's tumor] had its onset in origin in a premalignant 
state several years prior to the actual diagnosis."  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a physician's 
statement that the veteran may have been having some symptoms of 
multiple sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation exposure is 
insufficient to establish service connection).  Dr. W.J.M. also 
stated, "it is not possible to precisely date the onset of the 
malignant condition."

In December 2008, the Board found that affording the Veteran a VA 
examination was not required in order to satisfy VA's duty to 
assist.  Specifically, the Board found that the competent 
evidence of record did not support finding that there was an 
inservice event, injury, or disease, or a finding that the 
Veteran's testicular cancer manifested during the presumptive 
period following his active service discharge.  The Board 
ultimately denied the claim; the Veteran then appealed to the 
Court.

In October 2009, the Court remanded this case pursuant to the 
directives of a Joint Motion for Remand.  The Joint Motion for 
Remand found that the Board did not provide adequate reasons and 
bases as to why the Veteran was not afforded a VA examination.  
See Locklear v. Nicholson, 20 Vet. App. 410, 418 (2006).  
Specifically, the Joint Motion for Remand found that the Board 
did not address Dr. G.A.B.'s letter wherein he asserted that the 
Veteran was exposed to "compounds" during his active duty 
service.  The Court also found that the Board did not address Dr. 
G.A.B.'s general statement that occupational exposure "may" 
increase the risk of testicular cancer.

Although the Veteran never contended that his testicular cancer 
was due to inservice exposure to chemicals or compounds, the 
Board accepts the Veteran's request to Dr. G.A.B. to summarize 
the literature regarding the increased risk of malignancies and 
"occupational exposure" as an indirect contention.  The Board 
further finds that the Veteran's indirect contention is a 
competent report of inservice exposure to chemicals and/or 
compounds.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994)(holding that the veteran is competent to report that on 
which he has personal knowledge, i.e., what comes to him through 
his senses.)  Moreover, based on the evidence of record, the 
Board finds that the Veteran's testicular cancer may be 
associated with such inservice exposure, but that the evidence of 
record is insufficient to decide this claim.  Consequently, 
remanding the Veteran's claim for a VA examination is warranted.  
38 C.F.R. § 3.159(c)(4); see McLendon, 20 Vet. App. at 83-86; see 
also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5107(a) (West 2002) as stating that 
the duty to assist requires the VA to bear the "primary 
responsibility of obtaining the evidence it reasonably can to 
substantiate a veteran's claim for benefits").  

Additionally, the Board finds that it would be helpful to obtain 
from the Veteran a statement as to the nature of his inservice 
chemical or compound exposure.  Specifically, it would be useful 
to learn the frequency of exposure; the names or types of 
chemicals or compounds to which he was exposed; and when and 
where the exposure(s) occurred.  

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran 
provide a statement as to the nature of his 
inservice chemical or compound exposure, to 
include frequency of exposure; the names or 
types of chemicals or compounds to which he 
was exposed; and when and where the 
exposure(s) occurred.

2.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim.  The RO must 
specifically request that the Veteran 
submit or identify relevant evidence 
associated with treatment he received from 
Dr. G.A.B. and Dr. W.J.M.  The RO must then 
obtain copies of the related records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.

3.  The Veteran must then be afforded the 
appropriate VA examination to ascertain the 
etiology of his testicular cancer.  The VA 
claims folders must be made available to 
and contemporaneously reviewed by the 
examiner.  The examiner must specifically 
address how, if at all, the Veteran's 
inservice exposure to chemicals, compounds, 
and/or radio frequency radiation is related 
to his testicular cancer.  Further, the 
examiner must provide an opinion as to when 
the Veteran's testicular cancer manifested.  
A complete rationale for all opinions must 
be provided.  If the examiner cannot render 
an opinion without resorting to mere 
speculation, the examiner must thoroughly 
explain why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The RO must review the resulting 
examination to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be re-adjudicated.  
If the claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

